UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                             No. 09-1529


RICHARD K. REVELY,

                Plaintiff – Appellant,

          v.

CITY OF HUNTINGTON, a municipal corporation; HUNTINGTON
POLICE DEPARTMENT; SERGEANT BOOTH, individually and in his
capacity as a police officer of the City of Huntington,

                Defendants – Appellees,

          and

JOHN DOES, One through Twelve,

                Defendant.



Appeal from the United States District Court for the Southern
District of West Virginia, at Huntington.  Robert C. Chambers,
District Judge. (3:07-cv-00648)


Submitted:   May 20, 2010                     Decided:   May 24, 2010


Before WILKINSON, NIEMEYER, and DAVIS, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Richard K. Revely, Appellant Pro Se. Ryan Q. Ashworth, Steven
Kenneth Nord, OFFUTT NORD, Huntington, West Virginia, for
Appellees.
Unpublished opinions are not binding precedent in this circuit.




                                2
PER CURIAM:

              Richard K. Revely appeals the district court’s order

granting Defendants summary judgment in his 42 U.S.C. § 1983

(2006) action against them and entering judgment in their favor.

We   have    reviewed   the    record    and   find   no    reversible     error.

Accordingly, we deny Revely’s motions for appointment of counsel

and Defendants’ motion to strike Revely’s informal brief and

affirm      the   district    court’s    judgment.      Revely      v.   City   of

Huntington, No. 3:07-cv-00648 (S.D.W. Va. Apr. 23, 2009).                       We

dispense      with   oral     argument    because     the   facts    and    legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                                         AFFIRMED




                                         3